Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5540   Page 1 of 29




     EXHIBIT AR
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5541    Page 2 of 29




  Exhibit 2                                                             Melvindale - 66
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5542    Page 3 of 29




  Exhibit 2                                                             Melvindale - 67
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5543    Page 4 of 29




  Exhibit 2                                                             Melvindale - 68
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5544    Page 5 of 29




  Exhibit 2                                                             Melvindale - 69
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5545    Page 6 of 29




  Exhibit 2                                                             Melvindale - 70
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5546    Page 7 of 29




  Exhibit 2                                                             Melvindale - 71
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5547    Page 8 of 29




  Exhibit 2                                                             Melvindale - 72
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5548    Page 9 of 29




  Exhibit 2                                                             Melvindale - 73
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5549     Page 10 of
                                      29




  Exhibit 2                                                             Melvindale - 74
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5550     Page 11 of
                                      29




  Exhibit 2                                                             Melvindale - 75
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5551     Page 12 of
                                      29




  Exhibit 2                                                             Melvindale - 76
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5552     Page 13 of
                                      29




  Exhibit 2                                                             Melvindale - 77
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5553     Page 14 of
                                      29




  Exhibit 2                                                             Melvindale - 78
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5554     Page 15 of
                                      29




  Exhibit 2                                                             Melvindale - 79
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5555     Page 16 of
                                      29




  Exhibit 2                                                             Melvindale - 80
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5556     Page 17 of
                                      29




  Exhibit 2                                                             Melvindale - 81
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5557     Page 18 of
                                      29




  Exhibit 2                                                             Melvindale - 82
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5558     Page 19 of
                                      29




  Exhibit 2                                                             Melvindale - 83
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5559     Page 20 of
                                      29




  Exhibit 2                                                             Melvindale - 84
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5560     Page 21 of
                                      29




  Exhibit 2                                                             Melvindale - 85
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5561     Page 22 of
                                      29




  Exhibit 2                                                             Melvindale - 86
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5562     Page 23 of
                                      29




  Exhibit 2                                                             Melvindale - 87
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5563     Page 24 of
                                      29




  Exhibit 2                                                             Melvindale - 88
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5564     Page 25 of
                                      29




  Exhibit 2                                                             Melvindale - 89
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5565     Page 26 of
                                      29




  Exhibit 2                                                             Melvindale - 90
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5566     Page 27 of
                                      29




  Exhibit 2                                                             Melvindale - 91
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5567     Page 28 of
                                      29




  Exhibit 2                                                             Melvindale - 92
Case 2:18-cv-11450-LJM-MKM ECF No. 42-45 filed 04/15/19   PageID.5568     Page 29 of
                                      29




  Exhibit 2                                                             Melvindale - 93
